Citation Nr: 1509675	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-12 289	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder, anxiety disorder, and bipolar disorder.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her Mother


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel

INTRODUCTION

The Veteran had active military service in the Navy from December 1985 to December 1989 and from August 1990 to July 1991.  She had additional service in the Air Force Reserves at various other times from 1991 to 2011.

She appealed to the Board of Veterans' Appeals (Board/BVA) from an intervening August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for her claims, she and her mother testified at a videoconference hearing in March 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.

The claim of entitlement to service connection for asthma requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for an acquired psychiatric disorder.

FINDING OF FACT

An acquired psychiatric disorder, including especially depressive disorder, anxiety disorder, and bipolar disorder, has not been shown by competent and credible evidence to be related to any event, injury, or disease during the Veteran's active military service.

CONCLUSION OF LAW

An acquired psychiatric disorder, including especially depressive disorder, anxiety disorder, and bipolar disorder, was not incurred in or aggravated by her active military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical and electronic ("Virtual VA" and Veterans Benefits Management System (VBMS)) portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board addresses its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


II.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 556 U.S. 396 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.

Here, prior to initially deciding this claim in August 2010, an April 2010 letter informed the Veteran of all five elements of her claim, gave examples of the types of evidence she could submit in support of her claim, and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence on her behalf that would tend to support her claim.  She therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding her evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


To satisfy this additional obligation, the Veteran's STRs, service personnel records (SPRs), VA treatment records, and private treatment records were obtained so they may be considered.  She has not identified any other records that she wants VA to obtain or that she believes are relevant to this claim, so needing to be obtained and that are obtainable.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in June2010 and March 2012, the Veteran was provided appropriate VA compensation examinations for the necessary medical opinions, both in terms of identifying all current mental disorders and their etiologies, especially insofar as their posited relationship with her military service.  The VA examination reports provide the information needed to make an informed decision on her claim.  It is evident from the reports that the examiners reviewed the claims file for the pertinent history, including of her complaints, evaluation and treatment during her military service and since her military service concluded.  The examiners also performed personal evaluations of her and, most importantly, provided explanatory rationale for their consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).


Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Notably, a clinical psychologist performed the June 2010 VA compensation examination and the March 2012 VA compensation examination, as well, and, as indicated, provided sufficient discussion of the underlying rationale for their opinions.  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)). 

These examiners not only reviewed the claims file and medical history, examined the Veteran personally and recorded their clinical findings, but also importantly provided clear explanations for their opinions stated that are consistent with the other evidence of record and enable the Board to make an informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (reiterating the holding in Stefl that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination reports, and the Veteran has not challenged their adequacy or thoroughness, or the competency of the examiners.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-91.  Accordingly, VA's duty to obtain a VA examination and opinion concerning this claim is satisfied.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

Finally, regarding the Veteran's videoconference hearing before the Board, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, to this end, during the Veteran's hearing the parties agreed as to the issues on appeal.  The parties also generally discussed evidence contained in the record and the sources of treatment the Veteran had received for the disability she is claiming.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim.  Thus, the Board finds that the duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced because of the lack of any further obtainable pertinent evidence.  Moreover, in her hearing testimony she evidenced her actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has been accorded ample opportunity to present evidence and argument in support of her appeal of this claim, including during her hearing.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  Accordingly, the Board may proceed with appellate review of this claim.

III.  Legal Criteria

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury (though not also disease) incurred or aggravated in the line of duty or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).


Service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of her claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain diseases are considered chronic, per se, including psychoses, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

That said, there is no presumption of soundness for ACDUTRA and INACDUTRA service, only AD, also no presumption of aggravation or presumptive service connection for those other types of service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).


Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) ; 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be 
part-time ("weekend warrior") training.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant establishes status as a "Veteran" for purposes of other periods of service (e.g., AD) does not obviate the need to establish that he/she is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for a claimant to achieve "Veteran" status and be eligible for service connection for disability claimed during his/her inactive service, the record must establish that he/she was disabled from an injury, but not disease, incurred or aggravated during INACDUTRA.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Also of application to claims for direct service connection is the principle that, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to other ("intercurrent") causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.


Lay testimony, where found credible, is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr, 21 Vet. App. at 307.

The Federal Circuit Court further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr, 21 Vet. App. 303 (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1,8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F.3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 601 F.3d at 1278 (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

IV.  Analysis

The Veteran contends that her current mental illness (claimed as depression) is the result of her military service.  Initially, in her February 2010 formal claim she alleged that she began suffering from depression at about the same time she was activated to AD around November 1990.  Then later, in her September 2010 Notice of Disagreement (NOD), she pointed to evidence that she was still a member of the Uniformed Services in the Air Force and that she had February 2010 private treatment records showing a diagnosis of depressive disorder.  In her March 2011 statement, she said her acquired psychiatric disorder was incurred while she was in the armed forces and she pointed to U.S. Air Force January and February 2011 memoranda finding her no longer physically fit for duty based upon a diagnosis of bipolar disorder.  In her August 2011 statement, she cited her diagnosis of bipolar disorder in service as reason for attributing her mental illness, regardless of particular diagnosis (e.g., depression, bipolar disorder or whatever) to her service.  And in her May 2012 Substantive Appeal to the Board (on VA Form 9), she alleged that her depression began in late 1990 through mid-1991.  Additionally, she alleged that she did not have any mental disorders prior to her enlistment into the military, that she felt depressed early on in service, that she downplayed her symptoms during service so as not to interfere with her duties and potential deployments, and that she was ultimately discharged from service after the finding she had bipolar disorder.

During her May 2012 hearing before a local Decision Review Officer (DRO), the Veteran then alleged that her depression instead had begun around 1986, so a bit earlier.  On her September 2013 VA Form 9, she then alleged that she had suffered from depressive symptoms during 1989 as her marriage was dissolving.  She testified during her March 2014 videoconference hearing before the Board that she began suffering from depression about a year after entering service and that, while she was in the Air Force Reserves, she took psychotropic medications (specifically, Paxil and Xanax) and was diagnosed with bipolar disorder.  

The Board has reviewed the Veteran's STRs and SPRs, which confirm she was found unfit for further service owing to her bipolar disorder.  Her points summary indicates she had ACDUTRA in August and September 1994, June 1995, June 1996 and December 1996, during her time in the Air Force Reserves.

A review of the Veteran's VA treatment records shows she was hospitalized in December 2009 while being treated for depressive disorder.  She was admitted because she did not want to live any longer, so suicidal.  She reported family issues as the source or cause and the fact that her husband had committed suicide in 2003.  

The Veteran's private treatment records show she was again hospitalized in January 2010 while being treated for bipolar affective disorder with psychosis.  She also was treated at a different private hospital in January 2010 for acute anxiety, but the diagnosis listed was a gastrointestinal side effect to medication.  

The Veteran's additional VA treatment records show she was diagnosed with depression during her initial psychiatric assessment in February 2010.  During her outpatient treatment with VA, she reported struggling with depression since 2005.  It was confirmed she had depressive disorder, recurrent, moderate; anxiety disorder; and bipolar disorder.


In June 2010 the Veteran was examined by a VA psychologist regarding this claim.  She indicated her initial treatment was at a private facility in 2005 and that she was later prescribed anxiolytics by her primary care provider (PCP), Dr. S.  The Veteran described her mood and anxiety symptoms as chronic, dating back to her early years in the military, in the late 1980s.  She reported episodic suicidal thoughts since the late 1980s.  The VA examiner diagnosed the Veteran's mental impairment using the DIAGNOSTIC AND STASTISTICAL MANUAL (DSM) criteria as bipolar I disorder, most recent episode depressed, and anxiety disorder not otherwise specified (NOS).  A Global Assessment of Functioning (GAF) score of 50 was assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the American Psychiatric Association's Manual (DSM-IV) at 32).  According to the DSM-IV, a GAF score in the range of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."

The report of the Veteran's Department of Air Force Informal Physical Evaluation Board (AFIPEB) from January 2011 shows she underwent an examination to determine whether she was deployable.  The AFIPEB concluded she was unfit to perform her duties due to her diagnosis of bipolar disorder with characterized episodes of depression and mania.  In February 2011 she was found unfit to perform her duties in the Air Force Reserves, also based upon her bipolar disorder diagnosis.

In March 2012 the Veteran was again examined by a VA psychologist in response to her claim of entitlement to service connection for her mental illness, this time however partly for comment concerning whether her diagnosis of bipolar disorder was a byproduct of her syphilis diagnosis during her active service in 1988.  The VA examiner indicated the Veteran had diagnoses of major depressive disorder, recurrent; anxiety disorder NOS; and bipolar disorder, by history.  A GAF score of 60 was assigned.  According to the DSM, a GAF score in the range of 51-60 is indicative of moderate symptoms.  The examiner explained that the Veteran's major depressive disorder, recurrent, and anxiety disorder NOS, are thoroughly intertwined in her mental illness trajectory and difficult to discern individually other than anxiety versus depression.  The examiner found that bipolar disorder was noted by history, but was not evidenced in the Veteran's current configuration.  The examiner observed that the Veteran was not then currently involved in any form of psychotherapy and that she was not taking the medications initially prescribed to her through the VA but was, instead, only taking Xanax prescribed to her by a personal private physician.  The VA examiner found that the Veteran's current diagnoses of major depressive disorder, recurrent, anxiety disorder, and bipolar disorder (by history) were less likely than not related to the treatment and diagnosis of syphilis during her active service in 1988.  The Veteran reported being treated very shortly after the onset of symptoms and diagnosis, and the examiner pointed out that syphilis treatment during the early stages is efficacious and the Veteran had not experienced any symptoms since associated with Stage II or Stage III syphilis.  The examiner found that to draw a relationship between the Veteran's history of syphilis [in service] and a mental disorder would be engaging in mere speculation.  

So neither the June 2010 nor March 2012 VA compensation examiner attributed any of the Veteran's mental illness (again, irrespective of the particular diagnosis) to anything that occurred during the course of her military service.  And not only does she have to have proof she has mental illness, but as importantly there has to be attribution of it to her service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  But here unfortunately, simply put, there is not this required supporting evidence, only instead opinions against this posited correlation.


Consider also that this is not the type of situation where the Veteran has the competence to ascribe her symptoms to a particular psychiatric disorder, including her currently diagnosed depressive disorder, NOS; anxiety disorder, NOS or bipolar disorder.  As previously explained, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and are within the realm of his or her personal knowledge.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Lay evidence also may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as, according to Jandreau, when talking about a form of cancer.  See also Woehlaert, 21 Vet. App. 456 (also discussing this axiom in a claim for rheumatic fever or rheumatic heart disease).  

While the Veteran, as a registered nurse (RN), is a health care provider with medical training, there is no indication she has any specialized experience or expertise with psychiatric conditions, in particular, which would make her statements regarding the origins of her psychiatric conditions entitled to more deference or probative weight than the contrary opinions of the VA compensation examiners.  An opinion may be reduced in probative value even when it comes from someone with medical training, if the medical issue requires special knowledge or expertise.  See Black v. Brown, 10 Vet. App. 279 (1997).

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and this claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety, depression and bipolar disorder, resultantly must be denied.



ORDER

Service connection for an acquired psychiatric disorder, including depressive disorder, anxiety disorder, and bipolar disorder, is denied.


REMAND

As for her remaining claim of entitlement to service connection for asthma, the July 2013 VA addendum medical opinion reveals the examiner was unclear on whether the Veteran had an airways disease diagnosis.  The examiner noted that a pulmonary function test (PFT) was done in March 2012, but that the study is not the set criteria for obstructive disease using the GOLD criteria.  The examiner observed a suspicious reduction in the FEF 25-75 at 49% that improved to 73% in the post-bronchodilator phase that may indicate airways disease.  But the examiner further surmised that a methacholine challenge was required for confirmation.  The examiner indicated such a request was made in November 2005, but that there was no indication this consultation was completed and that the Veteran's claims file did not contain a methacholine challenge report.

The Board sincerely regrets the additional delay that will result from remanding, rather than immediately deciding, this remaining claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination (including especially for the previously-requested methacholine challenge test) to first determine whether she has asthma or other respiratory disorder.  If confirmed she does, then also provide a supplemental medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) this current asthma or other respiratory disorder incepted during any period of active military service or, if preexisting, was chronically worsened by the Veteran's active military service.

It therefore is most essential this VA examiner review the claims file, including a complete copy of this decision and remand, and discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, preferably citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Veterans Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


